Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: Applicants have claimed a composition according to claim 1 as set forth above.  Though polyvinyl alcohol (PVA) is an extremely common ingredient in detergent compositions, it is almost always found as a coating, a film, or a pouch to encapsulate a detergent composition, or a component of a composition, such as bleaches or enzymes. When the detergent is added to water to form a use composition, the PVA dissolves to release the component or composition.  The most common form of this is a dissolvable pouch containing a unit-dose detergent.  Importantly however, it is critical that these compositions do not contain a large amount of water, or the pouch will begin to dissolve in the packaging, rather than the wash water as intended.  The presently claimed invention requires at least 50% water, totally disqualifying such a composition to be used with a PVA film or pouch, thereby eliminating most of the prior art containing PVA.  While it is true that PVA can be used as a thickener, presumably present as a dissolved component in a composition, the examiner is persuaded by applicants’ argument that PVA with a specific degree of hydrolysis results in improved grease emulsification and improved clarity in a dishwashing composition, and this effect is not recognized by the prior art.  One would expect that PVA dissolved in a composition would be “super-hydrolyzed” i.e. greater than 95% for easy dissolution, but this is not the case in the presently claimed invention.  PVA with a degree of hydrolysis of from 40 to 85% is claimed and this results in the properties discussed above.  This is a surprising result, and so the present claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761